Case 1:19-cv-00220-LEK-DJS Document 1 Filed 02/15/19 Page 1 of 27

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

IAN WEBBER, IN HIS CAPACITY AS THE
EXECUTOR OF THE ESTATE OF SEAN WEBBER,

Plaintiff, COMPLAINT
~against- DEMAND FOR JURY
TRIAL
SAINT-GOBAIN PERFORMANCE PLASTICS Case No.: 1:19-CV-0220 (LEK/DJS)

CORPORATION, SAINT-GOBAIN CORPORATION
HONEYWELL INTERNATIONAL, INC. f/k/a ALLIED-
SIGNAL INC., 3M COMPANY, E.I. DUPONT DE
NEMOURS AND COMPANY, and THE CHEMOURS
COMPANY,

Defendants.

 

 

Plaintiff, by and through his attorneys, Nolan & Heller, LLP, as and for his Complaint against

Defendants, alleges as follows:
INTRODUCTION

1. Defendant Saint-Gobain Performance Plastics Corporation (“SGPP”) is the owner
and operator of two manufacturing facilities in the Village of Hoosick Falls, New York, located at
14 McCaffrey Street, Hoosick Falls, New York (the “McCaffrey Street Facility”), and 1 Liberty
Street, Hoosick Falls New York (the “Liberty Street Facility” and collectively with the McCaffrey
Street Facility, the “Hoosick Facilities”), respectively.

2. Defendant Saint-Gobain Corporation (“Saint-Gobain”) is the parent corporation of
SGPP and, upon information and belief, at all relevant times was actively involved in the
management of, and decision-making by, SGPP, including issues relating to environmental health
and safety.

3. At all times relevant hereto, Saint-Gobain has control and management authority over

NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document 1 Filed 02/15/19 Page 2 of 27

SGPP with respect to the use, management, handling and disposal of hazardous or toxic substances
and wastes by SGPP.
4. SGPP processed fluoropolymers at the Hoosick Facilities that were made with

perfluorooctanoic acid (“PFOA”).

5, Defendant Honeywell International Inc. (“Honeywell”, and, collectively with

SGPP and Saint-Gobain, “‘Facility Owners”) is a past owner and operator of the Hoosick Facilities.

6. During its period of ownership and operation of the Hoosick Facilities, Honeywell

also processed fluoropolymers at the Hoosick Facilities that were made with PFOA.

7. Defendants 3M Company (“3M”) and E.I. DuPont De Nemours and Company
(“DuPont”) developed, manufactured, distributed and/or sold PFOA-containing materials to Saint-
Gobain, SGPP, and Honeywell that were used at the Hoosick Facilities.

8. As a result of Defendants’ operations involving the distribution and use of PFOA
and/or PFOA-containing materials, PFOA has been discharged, released or otherwise disposed of
from the Hoosick Facilities into the air, ground, and water in, and around, the Village of Hoosick
Falls (the “Village”). As a result of the Facility Owners’ actions, PFOA has contaminated the
drinking water supply of the Village. PFOA is also present in the soils and groundwater at locations
throughout the Village and in areas adjacent to the Village.

9. As a result of the PFOA contamination in the water, air, soils, and groundwater in,
and around, the Village, Sean Webber “Sean” or the “Decedent’”’) was exposed to PFOA throughout
the years in which he resided there.

10. Exposure to PFOA can cause numerous and serious health effects, including a
variety of cancers such as kidney cancer, testicular cancer, and pancreatic cancer. PFOA exposure
is also known to cause ulcerative colitis, thyroid disease, high cholesterol, pregnancy induced

hypertension, and other ailments.

NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document 1 Filed 02/15/19 Page 3 of 27

11. The Facility Owners’ contamination of the Village water supply and environment
has resulted in a significant number of individuals, including Sean Webber, suffering from severe
impairments of their health.

12. [an Webber in his capacity as the Executor of the Estate of Sean Webber brings this
action against Defendants pursuant to New York common law to recover personal injury damages

arising from Sean’s exposure to PFOA.

PARTIES
PLAINTIFF
13. Plaintiff Ian Webber (“Plaintiff”) is a citizen and resident of Hoosick Falls, New
York.
14. Sean Webber was a resident of Hoosick Falls. Sean Webber was born in 1981 and

he resided in Hoosick Falls at the home of his mother, Ms. Colleen Fitzpatrick located at 19 Carey
Avenue.

15, From 1999 through 2007, Ms. Fitzpatrick resided at Johnson Hill Road in the Town
of Hoosick.

16. During the period of his residency in the Village of Hoosick Falls, Sean Webber

used the Village water for consumption, bathing and in the foods he ate.

17. During his residency in Hoosick Falls, Sean Webber was exposed to high levels of
PFOA.
DEFENDANTS
18. Defendant SGPP is a company organized under the laws of the State of California

with a principal executive office located at 20 Moores Road, Malvern Pennsylvania 19355, and is
licensed and doing business in the State of New York.
19, Defendant SGPP is a wholly owned subsidiary of Saint-Gobain Ceramics &

3
NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document 1 Filed 02/15/19 Page 4 of 27

Plastics, Inc., which is a subsidiary of Saint-Gobain Delaware Corporation, which is a subsidiary
of Defendant Saint-Gobain.

20. Defendant Saint-Gobain is a company organized under the laws of the
Commonwealth of Pennsylvania with a principal place of business located at 20 Moores Road,
Malvern, Pennsylvania 19355, and is licensed and doing business in the State of New York.

21. Defendant SGPP has more than 4,000 employees, is present in 16 countries in North
America, Europe and Asia, and operates 45 manufacturing sites.

22. Defendant Honeywell, f/k/a Allied-Signal Inc., is a company organized under the
laws of the State of Delaware with its principle executive office located at 115 Tabor Road, Morris
Plains, New Jersey, and is licensed and doing business in the State of New York.

23. Defendant Honeywell is a Fortune 100 company with a global workforce of
approximately 130,000.

24. Defendant Honeywell is the successor-in-interest to Allied-Signal, Inc. and Allied-
Signal Laminate Systems, Inc. (collectively, “Allied-Signal”). Specifically, in or about 1999,
Allied-Signal acquired the company then known as Honeywell, subsequently changed its name to
that of the company it acquired. As used herein, Honeywell refers to both Honeywell and its
predecessor-in-interest, Allied-Signal.

25. In or about 1996, Furon Company (“Furon”) acquired the Fluorglas division of
Allied-Signal and thereby took ownership of the Hoosick Facilities.

26. In 1999 SGPP acquired Furon, becoming its successor-in-interest, and, upon
information and belief, as a result thereof assumed liability for all acts and omissions of Furon
relative to the claims herein. As used herein, SGPP refers to both SGPP and its predecessor-in-
interest, Furon.

27. Defendant 3M is and was at all times relevant hereto a corporation organized under

NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document 1 Filed 02/15/19 Page 5 of 27

the laws of Minnesota with its principal executive office located at 3M Center Building 220-11W-
02, Saint Paul, Minnesota.

28. 3M manufactured and/or sold Polyfluorotetraethylene (“PTFE”) products which
contained PFOA to Saint-Gobain, SGPP, and Honeywell that were used at the Hoosick Facilities.

29. Defendant DuPont is, and was at all times relevant hereto, a corporation organized
under the laws of Delaware with its principal place of business located at 974 Centre Road,
Wilmington, Delaware. DuPont is registered to do business as a foreign corporation in the State of
New York.

30. DuPont manufactured and/or sold PFOA-containing materials to Saint-Gobain,
SGPP, and Honeywell that were used at the Hoosick Facilities.

31. Defendant Chemours Company (“Chemours” and collectively with 3M and
DuPont, the “PFOA Distributors” and collectively with 3M, DuPont, and the Facility Owners,
“Defendants”) is a corporation organized under the laws of Delaware with its principal place of
business located at 1007 Market Street, Wilmington, Delaware. Chemours is registered to do
business as a foreign corporation in the State of New York.

32. Upon information and belief, Chemours is comprised of divisions or sectors of
DuPont which made “performance chemicals”, including Titanium Technologies, Chemical
Solutions, Fluoroproducts.

33. Upon information and belief, DuPont’s “spin off’ of its performance chemicals
business into a company that would become Chemours was announced in or about October 2013,
and was completed on or about July 1, 2015.

34. Upon information and belief, as part of the spin off, Chemours assumed liabilities
for DuPont’s prior manufacturing of performance chemicals, including prior sales of PFOA-

containing materials.

NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document 1 Filed 02/15/19 Page 6 of 27

JURISDICTION AND VENUE

35. Jurisdiction is proper in this Court due to diversity of citizenship, pursuant to 28
U.S.C. § 1332(a), because the parties are citizens of different states and the amount in controversy
exceeds $75,000, exclusive of interest and costs.

36. This Court has general and/or specific personal jurisdiction over Defendants because
they either have committed tortious acts within the State of New York (the “state”) and/or have
committed tortious acts without the state that have caused injury to persons or property within the
state, maintain a place of business in the state, carry on a continuous and systematic part of their
general business within the state, derive substantial revenue from goods and services used or
rendered in the state, and/or have transacted substantial business within the state or contracted to
supply goods or services within the state—all of which has caused harm to Plaintiff.

37. Venue is proper in this Court pursuant to 28 U.S.C. §1391 because Defendant SGPP
conducts substantial business in this District, Sean Webber resided in this District, and a substantial
part of the events or omissions giving rise to the instant claims occurred in this District.

GENERAL FACTUAL ALLEGATIONS
BACKGROUND REGARDING PFOA

38. PFOA is a synthetic, man-made chemical not found in nature.

39. PFOA is a fluorine-containing chemical that was used in the production of
fluoropolymers such as PTFE.

AO. PFOA is also known as “C8” and “perfluorooctanoate” because its chemical structure
contains eight carbon atoms. Ammonium Perfluorooctanoate (“APFO”), also known as
perfluorooctanoic acid ammonium salt, is, essentially, a formulation of PFOA in salt form. APFO
is, however, less stable than PFOA. When APFO degrades, it forms PFOA.

41. Additional PFOA = synonyms include  pentadecafluorol-octanoic acid,

NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document 1 Filed 02/15/19 Page 7 of 27

pentadecafluoronoctanoic acid, pentadecaflurooctanoic acid,  perfluorocaprylic acid,
perfluoroctanoic acid, perfluoroheptanecarboxylic acid and octanoic acid.

42. 3M was the original manufacturer of PFOA.

43. PFOA is resistant to degradation by natural processes making it extremely persistent
in the environment.

44, Due to PFOA’s very low volatility it is persistent in water and soil.

45. PFOA migrates readily from soil to groundwater and migrates readily with
groundwater.

46. PFOA is also persistent in the human body and remains present long after a single
exposure. Because of its persistence and stability, PFOA bioaccumulates in the human body,
particularly upon repeated, or continuous, exposure.

47. PTFE resins and aqueous dispersions containing PFOA were used in a number of
commercial and industrial applications, including pressure sensitive tapes, stain resistant fabrics
and carpets, and laminating wires, amongst other uses.

48. | Upon information and belief, 3M ceased all global production of PFOA in or about
2002.

49. In 2006, as part of the Environmental Protection Agency’s (“EPA”) PFOA
Stewardship Program, the eight major manufacturers and users of fluoropolymers agreed to cease

the use of PFOA in the United States by December 31, 2015.

NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 8 of 27

HUMAN HEALTH RISKS CAUSED BY EXPOSURE TO
PFOA AND RELATED CHEMICALS

50. | The human health risks caused by exposure to low levels of PFOA and related
chemicals include several types of cancer, as well as immunotoxicity, thyroid disease, ulcerative
colitis, and high cholesterol.

51. The stable carbon-fluorine bonds within PFOA molecules cause PFOA and related
chemicals to be highly resistant to environmental breakdown mechanisms.

52. As a result, PFOA and related chemicals accumulate in soil, water, and air, and in
biological systems, including humans and animals.

53. PFOA is absorbed after consumption or inhalation, and bio-accumulates primarily
in the bloodstream, liver and kidneys.

54. PFOA has a half-life in humans ranging from 2 to 9 years, which results in continued,
increasing exposure that could increase body burdens to levels that would result in adverse outcomes.

55. Acute- and intermediate-duration oral studies on rodents have raised concerns about
potential developmental, reproductive and other systemic effects of PFOA.

56. PFOA has a high affinity for binding to B-lipoproteins and liver fatty acid-binding
protein. Several studies have shown that PFOA can interfere with fatty acid metabolism and may
deregulate metabolism of lipids and lipoproteins.

57. In May 2006, the EPA Science Advisory Board suggested that PFOA cancer data are
consistent with the EPA guidelines for the Carcinogen Risk Assessment descriptor “likely to be
carcinogenic to humans.”

58. EPA uses the descriptor “likely to be carcinogenic to humans” when the weight of the

evidence is adequate to demonstrate carcinogenic potential to humans.

NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document 1 Filed 02/15/19 Page 9 of 27

59. Upon information and belief, PFOA is also linked to other serious non-cancer adverse
health effects.
60. The association of exposure to PFOA and related chemicals and certain cancers has

been reported by the C8 Health Project, an independent Science Panel (the “C8 Science Panel”)
charged with reviewing the evidence linking PFOA-related chemicals to the risk of disease based on
(1) health research of populations in the Ohio Valley that were exposed to those chemicals as a result
of releases from an DuPont chemical plant, and (2) a review of other published scientific research.
61. Specifically, “the C8 Science Panel carried out exposure and health studies in the
Mid-Ohio Valley communities, which had been potentially affected by the releases of PFOA (or C8)
emitted since the 1950s from the Washington Works plant in Parkersburg, West Virginia. They then

3%

assessed the links between C8 exposure and a number of diseases.” (“C8 Science Panel”, Home Page
available at http://www.c8sciencepanel.org/)

62. The C8 Science Panel specifically found that high cholesterol, pregnancy induced
hypertension, ulcerative colitis, thyroid disease, kidney cancer, and testicular cancer have a probable
link to PFOA exposure.

63. Other epidemiological studies of workers exposed to PFOA support the association
between PFOA exposure and both kidney and testicular cancer, and also associations with prostate
cancer, ovarian cancer, non-Hodgkin’s lymphoma, cervical cancer, breast cancer, multiple myeloma,
and liver disease.

64. Scientific studies also indicate that pancreatic cancer is promoted by exposure to
PFOA.
65. The immunotoxicity of PFOA and related compounds has been demonstrated in a

wide variety of species including humans.

66. The available human and experimental evidence indicates that adverse effects on

NH18~-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 10 of 27

immune functions arise due to environmental exposure levels.

67. Studies indicate that continued exposure to even low levels of PFOA in drinking water
can result in adverse health effects.

68. In 2009, EPA published provisional drinking water health advisories for PFOA. The
advisory for short-term exposure for PFOA was 400 ng/L (400 parts per trillion [‘““PPT”]).

69. The provisional health advisory states that the discovery of PFOA in water above
the advisory level should result in the discontinued use of the water for drinking or cooking.

70. EPA’s 2009 provisional health advisory reflects the amount of PFOA that may cause
adverse health effects in the short term (weeks to months).

71. This health advisory is based on evidence that was available before 2008. According
to more recent studies, the 2009 EPA advisory levels appear to be approximately 1000 times too
high.

72. On May 19, 2016 EPA issued a new provisional health advisory for PFOA; in the
new health advisory, EPA established an exposure limit of 70 parts per trillion (“ppt”) in drinking
water.

73. In 2018, a report by the Agency for Toxic Substances and Disease Registry (the
“ATSDR”) concluded that the limit for PFOA in drinking water should be set at approximately 10
ppt.

USE OF PFOA AT THE HOOSICK FACILITIES

74. | Dodge Fibers Corporation (“Dodge Fibers”) purchased the Hoosick Facilities in or
about 1961. Dodge Fibers subsequently changed its name to Dodge Industries. In or about 1966,
Dodge Industries sold the Hoosick Facilities to O/E/N Acquisitions, Inc., which changed its name
to Dodge Industries in or about 1967. Dodge Industries subsequently changed its name to Oak

Materials Group, Inc. in or about 1975. Oak Materials Group, Inc. merged into Norplex/Oak Inc.

10

NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 11 of 27

in or about 1987, which then changed its name to Norplex Oak Inc. in or about 1989, and then
became AlliedSignal Laminate Systems Inc.

75. Allied-Signal Laminate Systems Inc. sold the Hoosick Facilities to Furon in or about
1996.

76. + Furon acquired the Fluorglas division of Allied-Signal in or about March of 1996,
and through that acquisition obtained the Hoosick Facilities.

77. Allied-Signal purchased Honeywell in or about 1999, and thereafter adopted the
Honeywell name.

78. In 1999, SGPP acquired Furon and the Hoosick Facilities

79. Saint-Gobain and SGPP continue to use the Furon® brand name.

80. SGPP remains the owner and operator of the Hoosick Facilities, with significant
input from Saint-Gobain regarding operations.

81. | Upon information and belief, throughout the Oak Industries, Allied-Signal and
Furon ownership of the Hoosick Facilities, each company manufactured stain and water-resistant
fabric at the factory and/or performance plastic products.

82. Throughout this period, upon information and belief, each company utilized PFOA-
containing materials in the manufacturing of stain resistant fabric and/or performance plastic
products.

83. Upon information and belief, throughout the Oak Industries, Allied-Signal and
Furon ownership of the Hoosick Facilities, each company used PFOA-containing materials as a part
of its manufacturing process.

84. Allied-Signal also made pressure-sensitive tapes, PTFE coated fabrics, and PTFE
sheet, tape and laminates while it owned the Hoosick Facilities.

85. SGPP continued to manufacture water and stain resistant fabric at the Hoosick

11
NHI8-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 12 of 27

Facilities utilizing PTFE dispersions, resins, and other formulations which contained PFOA.

86. SGPP continued to use, store and dispose of PFOA and wastes containing PFOA at
the Hoosick Facilities until 2016.

87. Generally, SGPP’s Hoosick Falls operation produces PTFE-film, adhesive tapes and
silicone rubber for aeronautical, automotive, food processing and energy applications.

88. Upon information and belief, Oak Industries, Allied-Signal, Furon and SGPP
utilized large, approximately three-story ovens as a part of their manufacturing process.

89, PTFE dispersions, resins, and other formulations which contained PFOA were used
as part of the manufacturing process and was baked in the ovens on a daily basis.

90. | Upon information and belief, the use of the ovens produced a sticky residue that
would adhere to the internal tubing or “stacks” within the oven, and PFOA comprised a part of that
residue.

91. Upon information and belief, each company established a rotation by which each
oven and its stacks were cleaned on a regular basis.

92. Facility employees routinely would wash, cleanse, or otherwise remove that
chemical residues from the stacks in the parking lot or otherwise on the grounds of the Hoosick
Facilities and thereby release PFOA containing material into the environment.

93. In response to a DEC questionnaire in 2016, SGPP admitted to disposal of PFOA
containing wastes at the Hoosick Facilities in documents attested to or confirmed by Edward
Canning, an employee of SGPP and/or Saint-Gobain.

94. PFOA and related compounds were present in the emissions from the ovens and
were discharged to the environment via the stacks.

95. As a result of the emissions from the ovens and the stacks PFOA and related

compounds were present in the air, soil, surface waters and groundwaters in and around the Village.

12
NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 13 of 27

96. As aconsequence the residence of the Village, including the Plaintiff herein, were
exposed to PFOA and related substances through inhalation, ingestion, and other methods.

97. Upon information and belief, the Facility Owners also discharged PFOA into the
environment through other means that will be revealed through the discovery process.

PFOA CONTAMINATION IN THE VILLAGE’S MUNICIPAL WATER SUPPLY

98. Upon information and belief, PFOA-containing materials were provided by the PFOA
Suppliers to the Facility Owners, since, at least, 1975, ending in or about 2015.

99. Upon information and belief, the Facility owners have used PFOA containing
products at the Hoosick Facilities continually between 1975 and 2015.

100. Upon information and belief, at all times that PFOA-containing materials were used
at the Hoosick Facilities, PFOA was released and/or dispersed into the environment as a result of
their use.

101. Upon information and belief, the Facility Owners’ behaviors, which facilitated the
release and/or dispersal of PFOA into the environment in the Village, were the result of the intended
and/or foreseeable uses of the PFOA-containing materials provided by the PFOA Suppliers.

102. Upon information and belief, the various methods of release or dispersal of PFOA
into the environment resulted in PFOA contamination of the air, soil, and surface and ground waters
within the Village.

103. The Village has a population of approximately 3,500 individuals.

104. The Village operates and maintains a municipal water system.

105. The Village’s municipal water system has approximately 1,300 service connections.
Most of the Village’s 3500 inhabitants receive their water through the Village’s municipal water
system.

106. The Village’s water supply wells and the aquifer from which the wells draw water are

13
NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 14 of 27

located in close proximity to the McCaffrey Street Facility

107. The McCaffrey Street Facility is located above the groundwater source from which
the Village’s wells draw.

108. At all times relevant, the Village has operated and maintained a municipal water
system.

109. SGPP and Saint-Gobain knew, or should have known, from the time they began their
operations in the Village that there were serious health effects associated with PFOA.

110. SGPP and Saint-Gobain knew, or should have known, that PFOA-containing
materials had been used in the Hoosick Facilities and thereby posed a risk to those exposed to PFOA
contamination originating from the Hoosick Facilities during the time of their ownership.

111. Honeywell knew, or should have known, that PFOA-containing materials had been
used in the Hoosick Facilities and thereby posed a risk to those exposed to PFOA contamination
originating from the Hoosick Facilities during the time of their ownership.

112. At no time prior to 2014 did the Facility Owners inform or advise the Village that
PFOA contamination from the Hoosick Facilities posed a threat or a significant risk of injury to
human health or the environment, despite their knowledge that PFOA exposure was harmful to
humans.

113. Samples taken from the Village water supply in October 2014 and reported in
December 2014 revealed PFOA concentrations ranging from 170 ng/L up to 540 ng/L; the sample
results revealed a PFOA concentration of 440 ng/L in treated or finished water that was being
distributed to the users of the Village water system.

114. Groundwater sampling at the McCaffrey Street Facility conducted in September and
October 2015 showed PFOA concentrations as high as 18,000 ppt.

115. Upon information and belief, those concentrations have continued to increase as

14
NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 15 of 27

PFOA continues to migrate from the soil into the groundwater below the Village.

116. On December 30, 2014, SGPP filed a Toxic Substances Control Act (“TSCA”)
Section 8(e) Notice with EPA. In that Notice, SGPP and Saint-Gobain reported the presence of
PFOA in the Village water supply and the nexus of that contamination to the Hoosick Facilities.

117. Additional samples were taken from the Village water system in February 2015.
Analysis of those samples revealed PFOA at a concentration of 480 ng/L in “Finished Water.”
Testing of samples from individual wells revealed PFOA concentrations ranging from 150 PPT up
to 490 PPT.

118. Further sampling of the Village water system was undertaken in June, 2015. Analysis
of samples taken in June revealed a PFOA concentration of 620 PPT in “Village Well #7.” A sample
taken from the “Village WTP Clearwell” produced a concentration of 662 PPT. A sample taken
from the “tap” at “TruValue” at 21953 Route 22, Hoosick Falls, produced a concentration of 612
PPT, and a sample taken from a “bathroom sink cold tap” at a residence at 44 Abbot Street, Hoosick
Falls, revealed a concentration of 618 PPT.

119. Village residents did not know and had no reason to know they were, and had been,
consuming hazardous levels of PFOA from their municipal water supply for years, if not decades.

120. SGPP and Honeywell are, and were, aware of their responsibility for the
contamination of the Hoosick Falls water supply.

121. As reflected in SGPP’s TSCA Section 8(e) Notice to EPA, the Hoosick Facilities are
the sources of the PFOA contamination detected in the Village’s municipal water system.

STATUTE OF LIMITATIONS
122. The Statute of Limitations for personal injury claims in the State of New York is set

forth in Section 214 of the Civil Practice Law and Rules (the “CPLR”).

15
NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 16 of 27

123. CPLR §214-c sets forth a three-year Statute of Limitations for personal injury claims,
with the three-year period running from the earlier of either the date of discovery of the injury, or the
date at which the injury should have been discovered with reasonable diligence. Where the discovery
of the cause of the injury is unknown at the date of the injury, but is discovered within five years
thereof, there is a provision which extends the statute of limitations to five years from the time the
injury was or should have been discovered, so long as the claim is brought within one year of the
discovery of the cause of the injury.

124. CPLR §214-f came into effect on July 21, 2016, and pertains specifically to personal
injuries caused by contact with or exposure to any substance or combination of substances found
within an area designated as a Superfund site. Section 214-f enables a Plaintiff in a toxic exposure
case to bring an action per the terms of §214-c, or within three years from the date of the designation
of the area of exposure as a state Superfund site or a federal Superfund site, whichever is latest.

125. The Hoosick Facilities were designated as a Superfund Site by the New York State
Department of Environmental Conservation on or about February 16, 2016.

126. The Hoosick Facilities were designated as Federal Superfund sites on August 3, 2017.

PLAINTIFF’S EXPOSURE AND INJURIES

127. Decedent Sean Webber was born on July 23, 1981 and resided in Hoosick Falls at
his mother’s home on Carey Avenue until 1998.

128. After 1998, Sean at that time resided at various locations before returning to his
mother’s home in November 2005 which was located at Johnson Hill Road in the Town of Hoosick.

129. By November 2005, Sean was experiencing general stomach or abdominal
discomfort and pain.

130, On or about Thanksgiving 2005, Sean was admitted to Albany Medical Center in

Albany, New York for what was originally diagnosed as pancreatitis.

16
NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 17 of 27

131. During the period from late November 2005 until January 2006, Sean’s condition
did not respond to treatment for pancreatitis.

132. In January 2006, Sean was admitted to Massachusetts General Hospital (“Mass
General”) in Boston where he was diagnosed with pancreatic cancer.

133. After the diagnosis at Mass General, a “Whipple Procedure” was performed on Sean.

134. A “Whipple Procedure” is also known as a “pancreatic duodenectomy”; it is a
complex operation in which the head of the pancreas and a portion of the small intestine, the
gallbladder and the bile duct are removed.

135. A Whipple Procedure is a difficult and complex operation, the goal of which is to
remove the tumor within the pancreas and to prevent it from growing and spreading to other organs.

136. After his surgery at Mass General, Sean resided at his mother’s home in the Town
of Hoosick and continued cancer treatments in Bennington, Vermont under the case of Dr. Lloyd
Herbert Maurer and Dr. Eric Pillemer.

137. From the onset ofhis initial symptoms, Sean experienced continuous abdominal pain
accompanied by nausea and vomiting.

138. After more than sixteen months of treatment and continuous pain, suffering and
anxiety throughout that period, Sean died on April 4, 2007.

139. Sean’s pancreatic cancer arose directly from and was caused by exposure to PFOA;
Defendants are directly responsible for the PFOA in the local environment, including the aquifer
and the drinking water which Sean consumed.

140. Asa direct and proximate result of Defendants’ acts and omissions, particularly the
aforementioned PFOA contamination of the Village of Hoosick Falls’ water supply, Sean was
exposed to PFOA.

141. As aresult of Sean’s exposure to PFOA caused by Defendants, he had PFOA in his

17
NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 18 of 27

body and/or an illness, disease or condition associated with exposure to PFOA.

142. But for the Defendants’ contamination of the local environment in Hoosick Falls
with PFOA, Sean would not have had pancreatic cancer and he would not have experienced the
pain, suffering, agony and anxiety described above.

143. Sean suffered personal injuries and economic loss as a result of Defendants’ tortious
and wrongful acts.

144. Sean’s death was the result of Defendants’ tortious and wrongful acts.

FIRST CAUSE OF ACTION
(NEGLIGENCE AND GROSS NEGLIGENCE)
Against All Defendants

145. Plaintiff repeats and realleges each of the foregoing allegations and statements as if
fully set forth herein.

146. At the relevant times specified above, the Facility Owners owned and operated the
Hoosick Facilities that utilized PFOA-containing materials.

147. At all relevant times, the PFOA Manufacturers developed, tested, selected,
manufactured, assembled, inspected, packaged, marketed, distributed and sold PFOA-containing
materials to the Facility Owners.

148. Defendants owed Sean Webber a duty to use reasonable care in the development,
testing, selection, manufacture, assembly, inspection, packaging, marketing, distribution, sale, use,
handling, storage and/or disposal of PFOA and PFOA-containing materials.

149. The Defendants owed a duty of care to Sean Webber that was commensurate with the
inherently dangerous, harmful, injurious, bio-persistent, environmentally-persistent, toxic and bio-
accumulative nature of PFOA.

150. Defendants owed a duty not to pollute the drinking water supply which Sean Webber

used and relied upon.

18

NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 19 of 27

151. At all relevant times, it was reasonably foreseeable that PFOA used at the Hoosick
Facilities and released into the environment, including the air, soil, surface waters, and groundwaters,
would migrate into the drinking water supply in and around the Village.

152. Defendants’ failure to adequately warn, disclose, instruct, manage, inspect, handle
and/or oversee the use, handling, storage, disposal and discharge of PFOA, and PFOA-containing
materials, and in particular to prevent a massive release of PFOA into the environment, and
subsequent failure to contain that release, amounts to an extreme departure from what a reasonably
careful person would do in the same situation to prevent harm to others.

153. Defendants knew or should have known that the haphazard and indiscriminate
discharge of PFOA and PFOA-containing materials into the environment posed a threat of significant
danger to the environment and to the health and well-being of the nearby community and residents
of the Village, including Plaintiff.

154. With their superior knowledge, Defendants had a duty to disclose and warn which
they violated.

155. Asadirect and proximate result of Defendants’ negligent, reckless and/or willful acts
and omissions alleged herein, PFOA was discharged into the air, soil, surface waters, and
groundwaters, in and around the Village and into the municipal drinking water supply, which has
become contaminated with unsafe levels of PFOA.

156. Defendants by their acts and omissions breached their duty of care to Sean Webber.

157. At all relevant times herein, Defendants each and collectively breached their duty of
care to Sean Webber and were negligent, grossly negligent, willful, wanton, reckless and careless in,
among other things, one or more of the following:

a. Defendants knew or should have known, or consciously disregarded, the hazards of

PFOA, the hazards associated with improper distribution, use, handling, storage
and/or disposal of PFOA and/or PFOA-containing materials, and the effect of such

19
NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 20 of 27

improper distribution, use, handling, storage and/or disposal of PFOA and/or PFOA-
containing materials on Plaintiff.

b. Defendants knew or should have known, or consciously disregarded, that the use,
handling, storage, disposal and discharge of PFOA and/or PFOA-containing
materials was potentially hazardous to human health and the environment.

c. Defendants knew or should have known, or consciously disregarded, the danger that
PFOA posed to drinking water supplies.

d. Defendants knew or should have known, or consciously disregarded, that their
manner of the manufacturing, marketing, selling, distributing, use, storage and/or
disposal of PFOA and/or PFOA-containing products would result in the
contamination of the environment, including the air, ground and drinking water
supplies.

e. Defendants knew or should have known, or consciously disregarded, that PFOA
bioaccumulates in blood serum.

f. Defendants consciously and deliberately released PFOA and PFOA-containing
materials into the environment by their improper distribution, use, storage and/or
disposal of PFOA and PFOA-containing materials.

g. Defendants consciously and deliberately allowed PFOA and PFOA-containing
materials to be released from the Hoosick Facilities with full understanding of the
dangers and consequences to nearby residents, including Plaintiff.

h. Defendants failed to implement effective quality control procedures to ensure that
PFOA was used and disposed of in a safe manner.

i. The Facility Owners’ manufacturing processes failed to use due care in the use,
handling and disposal of PFOA and PFOA-containing materials.

j. The Facility Owner Defendants knew, should have known, or consciously
disregarded, that it was unsafe and/or unreasonably dangerous to wash out and/or
discharge filters or trays containing PFOA and/or residue containing PFOA onto the
ground within floor drains in, and in close proximity to, the Hoosick Facilities and
in close proximity to the Village’s water supply wells.

k. The Facility Owner Defendants knew, should have known, or consciously
disregarded, that 1t was unsafe and/or unreasonably dangerous to wash out and/or
discharge into the environment the residue from the manufacturing ovens and their
stacks,

|. The PFOA Supplier Defendants failed to provide adequate warnings and instructions
to prevent the discharge of PFOA into the environment, specifically the air, ground,
and ground water in and around the Village.

20
NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 21 of 27

m. The PFOA Supplier Defendants concealed the dangers of PFOA, including the
toxicity and adverse health risks associated with exposure to PFOA.

n. Defendants consciously and deliberately wrongfully denied that PFOA was toxic or
a substantial risk to human health.

o. Defendants failed to exercise ordinary care and take adequate safety precautions to
ensure that PFOA was effectively contained and not released into the surrounding

environment, including the groundwater.

p. Defendants consciously and recklessly failed to monitor PFOA discharge and release
from their respective facilities.

q. Defendants, once the release of PFOA into the environment was discovered, failed
to immediately and diligently investigate and address PFOA disposal methods in
order to stop the release and/or spread of the contaminant.

r. Defendants failed to exercise ordinary care and take adequate safety precautions to
ensure that PFOA did not unreasonably endanger the air and drinking water supply
relied upon by residents of the Village and the surrounding area.

s. Defendants, in conscious disregard of the rights of local residents, including
Plaintiff, failed to warn of the release of PFOA into the air, ground and drinking
water supply of the Village and the surrounding area.

t. Upon information and belief, Defendants concealed from the public and Plaintiff the
dangers posed by their improper use of PFOA and the release of PFOA into the
environment.

158. As adirect and proximate result of Defendants’ acts and omissions, Sean Weber was
injured, and such injury was foreseeable. The aforementioned conduct by Defendants constitutes
gross negligence, recklessness and/or wantonness which has been and continues to be a direct and
proximate cause and/or contributing cause of the injuries and damages sustained by Sean Webber.

159, The acts and omissions of Defendants have been intentional, willful, wanton, illegal,
and done with conscious and deliberate disregard for the rights of Sean Webber, the health and safety
of Sean Webber, and, as a result of these acts of Defendants, Plaintiff, on behalf of his brother, is

entitled to punitive damages

160. As a direct and proximate result of Defendants’ actions and omissions described

21
NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 22 of 27

herein, Sean Webber suffered serious and disabling personal injuries, including pancreatic cancer,
digestive issues, anxiety, and pain and suffering.

161. Asa proximate result of Defendants’ negligence, Sean Webber suffered general and
special, incidental and consequential damages, including, but not limited to damages for: medical,
hospital, nursing, pharmaceutical and medical related expenses; travel and travel-related expenses;
lost wages; lost household services; loss of enjoyment of life; emotional distress and other disease;
and other ordinary, incidental and consequential damages as would be anticipated to arise under the
circumstances.

162. Asaresult of the above acts and omissions, Defendants are liable to Plaintiff for the
injuries and damages sustained as a result thereof, together with punitive damages and medical
monitoring, in an amount to be determined by the trier of fact, without diminution by any
comparative fault on the part of Decedent.

163. This cause of action falls into one or more of the exceptions set forth in CPLR §1602.

SECOND CAUSE OF ACTION
(STRICT LIABILITY)
Against the Facility Owner Defendants

164. Plaintiff repeats and realleges each of the foregoing allegations and statements as if
fully set forth herein.

165. The Facility Owner Defendants Honeywell, SGPP and Saint-Gobain’s use, handling,
storage, disposal and discharge of PFOA and/or PFOA-containing materials at the Hoosick Facilities
constitute an abnormally dangerous, ultra-hazardous and/or inherently or intrinsically dangerous
activity for which Defendants are strictly liable to Plaintiff under common law.

166. Atall relevant times, the Facility Owners manufactured, marketed, distributed, sold

and/or placed into the stream of commerce PFOA and/or PFOA-containing materials that

contaminated the Plaintiffs drinking water supply.

22
NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 23 of 27

167. At all relevant times, Facility Owners knew or should have known, and it was
reasonably foreseeable, that PFOA used at the Hoosick Facilities during the manufacturing process
was being released into environment, including the air, ground and drinking water supply of the
Village and surrounding area.

168.  Atall relevant times, the Facility Owners failed to warn the public, including Plaintiff,
of the release of PFOA into the environment, including air, ground and drinking water supply of the
Village and the surrounding area.

169. At all relevant times, Defendants Honeywell, SGPP and Saint-Gobain failed to warn
the public, including Plaintiff, of the dangers and health risks of PFOA exposure, including ingestion
of drinking water contaminated by PFOA.

170. As a direct and proximate result of the Facility Owners’ acts and omissions, Sean
Webber’s drinking water supply was contaminated with PFOA.

171. Asadirect and proximate result of Defendants’ negligence, Sean suffered serious and
disabling personal injuries, and such injuries were foreseeable.

172. As aproximate result of Defendants’ negligence, Sean Webber suffered general and
special, incidental and consequential damages, including, but not limited to damages for: medical,
hospital, nursing, pharmaceutical and medical related expenses; medical monitoring; travel and
travel-related expenses; lost wages; lost household services; loss of enjoyment of life; emotional
distress; anxiety; and other ordinary, incidental and consequential damages as would be anticipated
to arise under the circumstances.

173. As aresult of the above acts and omissions, Defendants are liable to Plaintiff for the
injuries and damages sustained as a result thereof, together with punitive damages and medical
monitoring, in an amount to be determined by the trier of fact, without diminution by any

comparative fault on the part of Plaintiff.

23
NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 24 of 27

174. This cause of action falls into one or more of the exceptions set forth in CPLR §1602.
THIRD CAUSE OF ACTION
(STRICT PRODUCTS LIABILITY)
Against the PFOA Supplier Defendants

175. Plaintiff repeats and realleges each of the foregoing allegations and statements as if
fully set forth herein.

176. The PFOA Supplier Defendants DuPont, Chemours and 3M developed, tested,
assembled, manufactured, packaged, labeled, prepared, distributed, marketed and/or supplied PFOA-
containing materials for sale and sold such products to the Facility Owners in the ordinary course of
their business.

177. Upon information and belief the Facility Owners utilized the PFOA-containing
materials supplied by the PFOA Suppliers in a reasonably foreseeable and intended manner and for

-such products’ intended uses.

178. The PFOA-containing materials sold by the PFOA Suppliers were unreasonably
dangerous to the residents of the Village, including Plaintiff, without adequate warnings and
instructions to prevent discharge of PFOA into the environment, specifically the air, ground, and
ground water in and around the Village, and accumulation inside the bodies of residents of the
Village.

179. The PFOA Suppliers knew or should have known that the PFOA-containing materials
that they sold to Defendants Honeywell, SGPP, and Saint-Gobain would be discharged into the
environment, contaminating the water supply of the Village, and accumulating in the blood serum of
residents living within the Village, including Sean Webber.

180. Defendants DuPont, Chemours, and 3M had actual knowledge of the health hazards
associated with PFOA exposure through both animal studies conducted by researchers employed or

contracted by such Defendants and through experience with each of their own workers, but, upon

24
NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 25 of 27

information and belief, failed to communicate such information to relevant governmental agencies,
or to foreseeable users of the materials, including employees handling and disposing of them at the
Hoosick Facilities.

181. Defendants DuPont, Chemours, and 3M acted with reckless indifference to the health
and safety of workers using their PFOA-containing materials and residents in communities where
their PFOA-containing materials were used by failing to provide adequate warnings of the known
dangers of PFOA when discharged into the environment, where those nearby, such as Sean Webber,
are exposed to and/or ingest PFOA.

182. As adirect and proximate result of Defendants DuPont, Chemours, and 3M’s acts and
omissions, Sean Webber suffered serious and disabling personal injuries, and such injuries were
foreseeable.

183. As aproximate result of Defendants’ negligence, Sean Webber suffered general and
special, incidental and consequential damages, including, but not limited to damages for: medical,
hospital, nursing, pharmaceutical and medical related expenses; medical monitoring; travel and
travel-related expenses; lost wages; lost household services; loss of enjoyment of life; emotional
distress, fear of developing cancer and other disease; and other ordinary, incidental and
consequential damages as would be anticipated to arise under the circumstances.

184. As aresult of the above acts and omissions, the Defendants DuPont, Chemours, and
3M’s are liable to Plaintiff for the injuries and damages sustained as a result thereof, together with
punitive damages and medical monitoring, in an amount to be determined by the trier of fact, without

diminution by any comparative fault on the part of Plaintiff.

185. This cause of action falls into one or more of the exceptions set forth in CPLR §1602.

25
NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 26 of 27

FOURTH CAUSE OF ACTION
(WRONGFUL DEATH)
Against All Defendants

186. Plaintiff repeats and realleges each of the foregoing allegations and statements as if
fully set forth herein.

187. The wrongful death of the decedent, damages, and expenses arising therefrom were
caused by the negligence of the Defendants in violation of their duty and care and obligations to the
Decedent.

188. Upon his untimely death, the Decedent left surviving his mother, Colleen Fitzpatrick
and siblings.

189. Asa result of Defendants’ carelessness, negligence and recklessness, Plaintiff and
Decedent’s distributees have suffered pecuniary damages, both economic and non-economic loss
and have been compelled to expend sums for funeral expenses, administration expenses and other
expenses and will suffer damage by reason of the loss of said Decedent’s love, comfort, security,
support, guidance and other lawful elements of damages.

190. By reason of the above, Defendants are liable for Decedent’s wrongful death and the
resultant damages sustained by Decedent’s distributees.

191. This claim specifically falls into one or more the exceptions set forth in CPLR 1602.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants in an amount that exceeds
the jurisdictional limits of all lower courts that might otherwise have jurisdiction as follows:

1. Actual, general, special, incidental, statutory, compensatory, and consequential
damages in an amount to be proven at trial, but no less than $10,000,000.00, including
compensatory damages for:

a. The pain and suffering caused by the personal injuries detailed above;

26
NH18-2106082335-626812_0.7
Case 1:19-cv-00220-LEK-DJS Document1 Filed 02/15/19 Page 27 of 27

b. Medical costs and expenses incurred in the personal injuries detailed above;
c. The costs of medical monitoring reasonably certain and medically necessary

due to exposure to the PFOA;

d. Increased risk of future disease or illness;

e. Emotional distress and mental anguish;

f. Fear of future disease or illness, including cancer.
2. Punitive and exemplary damages due to Defendants’ malice detailed above;
3. All costs including reasonable attorneys’ fees, court costs, and other litigation

expenses;
4, Pre and post-judgment interest; and
5. All such other and further relief as to the Court deems just and proper.
JURY DEMAND

Pursuant to Federal Rule of Civil Procedure §38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.

Dated: February 15, 2019 Respectfully submitted,
Albany, New York

O

David A. Engel, Baf Roll Number 105288
Nolan & Heller, LLP

Attorneys for Plaintiff

39 North Pearl Street, 3rd Floor

Albany, New York 12207

(518) 449-330

27
NH18-2106082335-626812_0.7
